—Order unanimously reversed on the law without costs and motion denied. Memorandum: Supreme Court erred in granting petitioners’ motions for preliminary injunctions. Petitioners failed to make the requisite showing of a likelihood of ultimate success on the merits, that irreparable harm will be suffered unless the relief sought is granted and that a balancing of the equities weighs in their favor (see, Matter of J.O.M. Corp. v Department of Health, 173 AD2d 153). (Appeal from Order of Supreme Court, Erie County, Howe, J.—Preliminary Injunction.)
Present—Pine, J. P., Lawton, Fallon, Wesley and Davis, JJ.